Citation Nr: 1438793	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to include secondary to type 2 diabetes mellitus and/or post-traumatic stress-disorder (PTSD). 

2.  Entitlement to service connection for claimed coronary artery disease, to include secondary to type 2 diabetes mellitus and/or PTSD. 

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008, March 2009, and July 2013 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that the increased rating claim for PTSD was not certified for appeal to the Board, but it took jurisdiction of the claim based on written notice from the Veteran filed after the December 2013 Statement of the Case (SOC), which the Board considered as a statement in lieu of a VA Form 9.  

The Veteran requested a travel board hearing in his substantive appeal to the Board, but later withdrew his request via written notice.  The Board notes that the Veteran appeared at an earlier formal hearing before the RO in July 2009.  A transcript of that hearing has been associated with the claims file. 

The Board is aware that VA received additional evidence, specifically VA treatment records, after issuance of the last supplemental statement of the case (SSOC) in July 2013; and after the December 2013 SOC concerning the increased rating claim for PTSD.  Upon review of the evidence, the Board finds that while such evidence does not pertain to the service connection issues, it does pertain to the current increased rating claim for PTSD, which is addressed in the remand section below. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The issue of an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran currently has hypertension that has not been shown to be caused by any service-connected disability or otherwise incurred in service. 

2.  The Veteran does not have coronary artery disease or any other heart disease, which would constitute a current disability. 

3.  The Veteran has been diagnosed with sleep apnea, but it was not incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for sleep apnea have not been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With regard to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim prior to the initial adjudication of the Veteran's claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA sent the Veteran notices in March 2008 and January 2009 for the Veteran's service connection claims with subsequent notice in July 2012.  The notices also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records, service personnel records, and post-service VA and private treatment records.  Additionally, the Veteran was provided multiple examinations to assess hypertension, and claimed coronary artery disease, which VA used to evaluate his claims.  The Board finds the examinations were adequate for evaluating the Veteran's claims because they are based on their personal physical evaluation of the Veteran as well as his stated medical history.  Additionally, the Veteran has not challenged the sufficiency of any examination to date.  

The Board now turns to the legal criteria and merits of the Veteran's service connection claims.  


II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Generally, for a veteran to establish service connection, the record must demonstrate (1) the existence of a current disability; 
(2) the existence of the disease or injury in service; and (3) a relationship (or nexus) between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In addition to direct service connection, the Veteran may prevail under presumptive theories of service connection as well on a secondary basis.  

The first presumptive theory is due to a chronic disease.  Certain chronic diseases, including hypertension and coronary artery disease, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  Id.

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be presumed if a veteran was exposed to an herbicide agent, to include Agent Orange, during active service.  Under the current Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for several disorders, including ischemic heart disease (also referred to as coronary artery disease).  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Agent Orange is presumed when a Veteran served in Vietnam anytime between January 9, 1962 and May 7, 1975 or in certain units that served in or near Korean demilitarized zone (DMZ) anytime between April 1, 1968 and August 31, 1971.  See 38 C.F.R. § 3.307.  However, veterans may still be found to have been directly exposed to Agent Orange or other herbicides if the veteran served in a location where herbicides were tested and stored.  Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection on a secondary basis may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Accordingly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disability, will be service connected.  38 C.F.R. § 3.310(b).

In the adjudication of the veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Unfortunately, the preponderance of the evidence weighs against all of the service connection claims currently on appeal.  

A.  Hypertension

The Veteran claims that he is entitled to service connection for hypertension secondary to service-connected diabetes mellitus and/or post-traumatic stress disorder.  Per the record, the Veteran has been diagnosed with and undergone treatment for hypertension since 1999, thus satisfying the current disorder requirement.  The Veteran has been service-connected for type 2 diabetes mellitus and post-traumatic stress disorder since February 2008.  

In evaluating nexus between his current disability and service connected disabilities, the Board first considered the Veteran's lay statements.  Although the Veteran is competent to provide statements regarding observable symptoms, the Board finds that the etiology of the Veteran's hypertension falls outside the realm of common knowledge of a lay person and requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Board reviewed medical opinions made by the Veteran's private treating physician and VA compensation and pension (C&P) examiners as medical knowledge on this subject.

The Veteran's private treating physician Dr. Varner provided two medical opinions.  The first received in September 2008 is as follows:  "Mr. Kent has a known history of Diabetes Mellitus and PTSD, subsequent to his Diabetes Mellitus he has Hypertension . . . ."  Dr. Varner provided VA with a second statement in July 2009 stating that the Veteran "has Hypertension (difficult to control) . . .  which is secondary to his PTSD (Post Traumatic Stress disorder)."  The Board finds both statements provided by Dr. Varner are conclusory and failed to provide support for either claim.  In making these findings the Board reviewed Dr. Varner's treatment records to find evidence to corroborate his statements, but found none.  In his treatment of the Veteran the doctor made no assessment or noted any medical finding that could specifically tie hypertension to either diabetes mellitus and/or PTSD.  

In addition to the statements made by Dr. Varner, the Board reviewed VA examination reports prepared in April 2008, December 2009, and March 2010, indicated no relationship between the Veteran's hypertension and either his service connected diabetes mellitus or PTSD.  The April 2008 examiner opined that "high blood pressure is of no relationship to the Diabetes type 2 and is merely a fellow traveler."  The reason provided for the opinion is that "[d]iabetes is of some several years duration" and "the high blood pressure is noted at the same time as the Diabetes is noted or maybe a few years earlier."   The December 2009 also provided a negative nexus statement between hypertension and diabetes mellitus.  The examiner appears to tie the occurrence of hypertension linked to diabetes mellitus type 2 to the functioning of the kidneys.  In his review of the Veteran's VA medical center lab tests, the Veteran's had essentially normal creatinine levels.  Consequentially, he opined that ". . . it is more likely than not that the hypertension is independent of the type 2 diabetes mellitus."  The December 2009 examiner also made a finding with regard to the claimed link between hypertension and PTSD and opined that there was none.  The rationale provided for this opinion is rooted in the examiner's assessment of Dr. Varner's statements, discussed above, which he asserts are contradictory by providing two different causes for the same disability without reconciling them.  The March 2010 examiner opined that "in the absence of kidney disease, hypertension is neither due to or aggravated by diabetes mellitus type 2," seemingly piggybacking off of the December 2009 examiner's assessment. 
In assessing the available evidence we have lay statements made by the Veteran that he is not competent to make, contradictory and conclusory statements from the Veteran's private treating physician as to the cause of the Veteran's hypertension juxtaposed against three negative nexus opinions of secondary service connection.  The weight of the evidence is overwhelmingly against service connection on a secondary basis.  

Even though the Veteran failed to meet service connection on a secondary basis, the Board also evaluated the Veteran's claim under a direct basis.  However, the preponderance of the evidence continued to weigh against the Veteran's claim. In making this finding, there is no evidence of hypertension at time of separation or within one year of service.  At the Veteran's April 1968 separation examination, the Veteran had normal blood pressure reading of 110/80.  Additionally, the Veteran did not claim high blood pressure or any other related issues at the time of her separation examination.  Post-service, the Veteran was not diagnosed with hypertension until 20-plus years after service in 1999, another fact weighing heavily against the Veteran's claim.  Additionally, the Veteran has not claimed that hypertension began in service, another fact weighing against direct service connection.  Consequentially, the Veteran's claim for service connection for hypertension is denied. 

The Board now turns its attention to the Veteran's claim of service connection for coronary artery disease. 
B.  Coronary Artery Disease

The Veteran also claims that he has coronary artery disease which is secondary to either his diabetes mellitus or PTSD.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In support of this claim, the Veteran submitted a note from his private treating physician Dr. Varner stated in a September 2008 letter that the Veteran "has Coronary Artery Disease."  Although on its face, a statement from a treating physician would provide significant probative weight in establishing current disability for service connection purposes, the medical evidence of record is to the contrary.  

In the Veteran's claim he did not make reference to any specific heart condition, but asserted generally that he had heart issues warranting service connection.  The Board's review of the record demonstrates that the Veteran has a history of arrhythmia dating back to 2000.  The claimed existence of symptoms, as may be reported by a claimant, does not mean a disability within the context of VA law and regulations exist for which compensation may be granted.  Even with the presence of this symptom, the Veteran's heart functioned normally and revealed no evidence of heart disease such as myocardial infraction, angina, or congestive heart failure.  The record as a whole including records from private treating physician Dr. Varner, VA Medical Center and various private treatment facilities, that the Veteran had normal heart functioning.   For example, in a March 2010 stress test performed by the Cardiology Group P.A., the test was negative for any signs or symptoms of heart disease such as  chest pains, claudication, dizziness, orthopnea, palpitations, paroxysmal nocturnal, dyspnea, pedal edema, tachycardia and varicosities.  Additionally, coronary artery disease or any other heart disease is not mentioned on any problem or diagnosis list throughout the record. 

VA C&P examinations performed in 2008, 2009, 2010 and 2011 further support a finding of no current diagnosis.  In April 2008, an examination was conducted to evaluate the Veteran's diabetes mellitus and hypertension.  The examiner noted on the examination that there was no evidence of coronary artery disease.   In December 2009 examination report, the examiner found no evidence of coronary artery disease.  The March 2010 examiner had the same findings.  The March 2010 examiner, who evaluated the Veteran diabetes mellitus, noted that the Veteran denied any cardiac symptoms such as chest pain, shortness of breath with exertion or at rest and that the Veteran had a high level of cardiac work capacity ranging from 8 to 9 METs, equivalent to an individual performing rigorous physical activity such as jogging or calisthenics.  The April 2011 examiner also found no evidence of a heart disability.  In his report, the examiner noted "[n]o evidence of ischemic heart disease at the present time." This opinion was based on the fact that there was no medical documentation substantiating the existence of ischemic heart disease. The examiner specifically evaluated the statements made by Dr. Varner, discussed above, as contradictory and confusing, and dismissed their veracity. 

With the record overwhelmingly demonstrating no current disability, the Board must deny this claim as a matter of law. 

C.  Sleep Apnea

The Veteran was diagnosed with positional sleep apnea in December 2008, which the treating physician noted was curable by changing the Veteran's sleeping position from on his back to his stomach.  Additional evidence of a disorder consistent with sleep apnea is seen in a March 2010 private sleep test report.  Despite evidence of a current disability, the evidence of record does not support any link to any in service incurrence. 

The service treatment records demonstrate no instance of sleep apnea, sleep disturbance, or any other manifestation that could be attributable to sleep apnea.  In reviewing the Veteran's separation examination with self-reported medical history from April 1968, neither the Veteran nor the separation examiner noted any issues involving sleeping and/or the Veteran's respiratory system which would make a link at least as likely as not. 

Furthermore, the diagnosis of sleep apnea comes 40 years post-service and no evidence of any such claimed disability closer in time to his separation which would make nexus more likely.  

The Board reiterates that to establish service connection for sleep apnea, there must be competent and probative evidence showing that such disability is somehow related to service.  Presently, there is no competent or credible lay or medical evidence of record showing, or even suggesting, that the Veteran's current sleep apnea is etiologically related to service.  Aside from the Veteran's bald allegation, he has failed to articulate any evidence to substantiate his claim.  Accordingly, the claim must be denied. 


ORDER

Service connection for hypertension is denied.  

Service connection for coronary artery disease is denied.  

Service connection for positional sleep apnea is denied.


REMAND

In May 2014, VA received updated treatment records from a VA Medical Center pertinent to the Veteran's increased rating claim.  The records contain outpatient mental health treatment records from 2014 and earlier.  These records were received after the December 2013 SOC but have not been considered by the AOJ in the first instance.  Absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the AOJ.  38 C.F.R. §§ 19.37, 20.1304.  In the instant case, neither the Veteran nor his representative waived the procedural right to have this evidence considered initially by the AOJ.  Ordinarily, the Board would solicit a waiver of RO consideration from the Veteran.  However, as was noted in the introduction section of this decision, the PTSD increased rating issue has not been officially certified to the Board.  Moreover, if the Board solicited a waiver, such action would unnecessarily stall the adjudication of the Veteran's other pending claims on appeal.  Consequently, the Board finds that under the circumstances a remand is appropriate. 

Accordingly, the case is REMANDED for the following action:

After conducting any appropriate development, to include any additional VA or private medical records that come to light, and the scheduling of a VA examination if deemed necessary, the AOJ shall readjudicate the Veteran's claim for increased rating for PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


